DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application is a 371 of PCT/CN2019092719 filed 06/25/2019 which claims foreign priority benefit from CN201810688757 filed in China on 06/28/2018.  The certified copy of foreign priority application was received on 12/12/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
3.	Applicant’s arguments, see pages 9-16, filed 05/25/2022, with respect to claims 1 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn. 
Allowable Subject Matter
4.	Claims 1-19 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 

Cho et al., (US-20130057497-A1, hereinafter as, Cho).  
 	In regards to claim 1, Cho discloses a method for manufacturing a touch panel (fig.1, para 0026, a method for fabricating a transparent circuit board for a touch screen), the touch panel comprising a first touch electrode and a second touch electrode which are insulated from and intersect with each other (figs. 11-12, first and second conductive patterns 164 and 166, with insulating layer 152/150, intersect with each other as shown), the method comprising: forming a first conductive layer on a base substrate (fig.1, step S20, fig. 3, 140 deposited over substrate 110); performing a patterning process on the first conductive layer to form a first conductive layer pattern (fig.1, step S20, a first conductive pattern is deposited by a patterning process), wherein the first conductive layer pattern comprises two etched regions and a non-etched region between the two etched regions, the two etched regions and the non-etched region being formed at a preset intersection position where the first touch electrode and the second touch electrode intersect with each other (para 0035, fig.4, in the region of the first conductive pattern 140 where in the insulating layer 150 is deposited comprises two etched off regions to the left and right of the bridge pattern layer 140a. This is where the first and second electrodes 164, 166, intersect at each other, figs.11-12); forming an insulation pattern on a side of the first conductive layer pattern distal to the base substrate and at the preset intersection position where the first touch electrode and the second touch electrode intersect with each other (fig.7, insulating pattern 150 on the side of the first conductive layer 140 and distal to the base substrate 110 which is at a predetermined intersection point where the first and second electrodes intersect with each other), wherein an orthographic projection of the insulation pattern on the base substrate overlaps with orthographic projections of two etched regions and the non-etched region on the base substrate, and the insulation pattern is filled in the two etched regions and covers the non-etched region (fig.7, the insulating layer is deposited in the left side and the right side of etched off portions thereof and covers the non-etched region 140a i.e. overlapping the etched portions and non-etched portions at least partially); forming a second conductive layer on a side of the first conductive layer and the insulation pattern distal to the base substrate (fig.1, step S60, fig. 9, second conductive pattern 160 disposed on a side of the first conductive pattern layer 140, the insulating pattern 150 being distal with respect to the substrate 110), wherein the first conductive layer and the second conductive layer jointly constitute a conductive layer; and performing a patterning process on the conductive layer to form the first touch electrode and the second touch electrode (the first and second conductive layers 140 and 160 constitute the first and second touch electrodes 166 and 164, figs.11-12, which are patterned electrodes obtained by patterning process(es), fig.1. The claim does not expressly recite whether a simultaneous and/or the same patterning process was used), 
Cho does not disclose, as a whole, “such that the first touch electrode comprises a first portion of the first conductive layer and a first portion of the second conductive layer with orthographic projections of the first portion of the first conductive layer and the first portion of the second conductive layer overlapping with each other and the first portion of the first conductive layer and the first portion of the second conductive layer being in direct contact with each other, and the second touch electrode comprises a second portion of the first conductive layer and a second portion of the second conductive layer with orthographic projections of the second portion of the first conductive layer and the second portion of the second conductive layer overlapping with each other and the second portion of the first conductive layer and the second portion of the second conductive layer being in direct contact with each other.” 
Accordingly, the independent claim 1 is allowed. The dependent claims 2-8 are also allowed based on their dependencies from the independent claim 1. 
6.	Claim 1 is allowable. The restriction requirement of claims 1-19, as set forth in the Office action mailed on 12/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 9-19 is withdrawn.  Claims 9-19, directed to a touch panel, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, the independent claim 9 is allowed. The dependent claims 10-19 are also allowed based on their dependencies from the independent claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627